DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Woodgate (4,321,031).
Regarding claim 1, Woodgate discloses a reflow condensation soldering machine comprising at least one process chamber 2,4 and a circulation system for a heat transfer medium, wherein the circulation system comprises a centrifuge and a condensation device for the heat transfer medium (column 5 line 5 to column 6 line 50).  
Regarding claim 8, the amount of revolutions per minute is functional and does not further limit the structure of the apparatus.  With that being said Woodgate has a centrifuge that rotates.  It is the Examiner’s position that the centrifuge is adapted to perform 1 - 150,000 revolutions per minute.
Regarding claim 9, the amount of material is functional and does not further limit the structure of the apparatus.  Since Woodgate discloses the centrifuge as claimed, it is the Examiner’s position that the centrifuge is adapted to process 1 - 6 liters of condensed heat transfer medium.  
Regarding claim 10, Woodgate discloses that the condensation device for the heat transfer medium is integrated in the centrifuge (column 5 line 5 to column 6 line 50).  
Regarding claim 19, the limitation “the heat transfer medium has a boiling point of 260*C” is material worked upon and does not further limit the structure of the apparatus.  As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 20, the limitation “the heat transfer medium is Galden or PFPE” is material worked upon and does not further limit the structure of the apparatus.  As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate (4,321,031) as applied to claims 1, 10 above, and further in view of Borgstrom et al. (2008/0171645).
Regarding claim 2, Woodgate discloses a heat transfer medium with a centrifuge, but does not disclose that the centrifuge is a disc separator.  However, Borgstrom discloses using a disc separator 15 for the centrifuge for separating a light phase and a heavy phase (paragraphs 0001, 0029, abstract).  To one skilled in the art at the time of the invention it would have been obvious to use a disc separator as taught by Borgstrom because Borgstrom discloses that this kind of centrifuge prevents a displacement of the interface layer level that may lead to poor separation (paragraph 0003).  Disc separators are well known for use as centrifuges. Replacing a well-known centrifuge for another well-known centrifuge is not novel. 
Regarding claim 3, Borgstrom discloses that the disc separator has a number of discs, and disc spacing (paragraphs 0001, 0029, abstract).
Regarding claim 4, Borgstrom discloses that the disc separator comprises 4 to 250 discs (figure 2).  
Regarding claim 5, Borgstrom does not specifically disclose that the disc spacing between the discs is in the range of 0.2 mm - 14 mm; however; determining the ideal spacing based on the separation process and material would have been easily determined by one skilled in the art.  To one skilled in the art at the time of the invention it would have been obvious to determine the ideal spacing based on the material and process to ensure that the proper separation is achieved.  If the spacing was incorrect, it could jeopardize the soldering process. 
Regarding claim 6, Borgstrom discloses that the discs are equally spaced (figure 2).  
 
Claim(s) 11, 13, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate (4,321,031) as applied to claim 10 above, and further in view of Bakker et al. (2005/0115273).
Regarding claims 11, 13, Woodgate does not disclose that the condensation device for the heat transfer medium comprises temperature limiting means of one or more components of the centrifuge. However, Bakker discloses a multistage fluid separation apparatus wherein the condensation device 5 is integrated in the gas cooling device 1 (centrifuge). Bakker that the condensation device for the heat transfer medium comprises temperature limiting means (passive cooling) of one or more components of the centrifuge.  To one skilled in the art at the time of the invention it would have been obvious to have a temperature limiting means (passive cooling) to prevent overheating and causing damage to the condensation device. 
Regarding claim 15, Woodgate does not disclose that the centrifuge is a disc separator and one or more components of the disc separator comprises at least one of the following: an inlet of the disc separator, a float of the disc separator, one or a plurality of separator discs, a separator drum.  However, Borgstrom discloses using a disc separator 15 that includes a plurality of separator discs for the centrifuge for separating a light phase and a heavy phase (paragraphs 0001, 0029, abstract).  To one skilled in the art at the time of the invention it would have been obvious to use a disc separator as taught by Borgstrom because Borgstrom discloses that this kind of centrifuge prevents a displacement of the interface layer level that may lead to poor separation (paragraph 0003).  Disc separators are well known for use as centrifuges. Replacing a well-known centrifuge for another well-known centrifuge is not novel. 
Regarding claim 18, the components of the centrifuge would absorb some heat.  Since the condenser condenses the heat transfer medium, it is the Examiner’s position that at least one component of said one or more components is configured such that a heat capacity of the at least one component is sufficient to absorb a quantity of heat of the vaporous heat transfer medium flowing past during a predetermined separation phase so that the heat transfer medium condenses.  

 
Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate (4,321,031) in view of Borgstrom et al. (2008/0171645).
Regarding claim 24, Woodgate discloses a reflow condensation soldering machine comprising: a process chamber 2,4; 716/985,334P-4085a circulation system (pipes/ducts) for a heat transfer medium coupled to said process chamber; and a separating condensate trap (figure 4) placed separate from and outside of said process chamber 2,4 and having an inlet and an outlet coupled to said circulation system, said separating condensate trap comprising a condensation device whereby the heat transfer medium is capable of being condensed and purified (functional limitation) (figures 2, 4, column 5 line 5 to column 6 line 50).  
Woodgate discloses a heat transfer medium with a centrifuge, but does not disclose that the centrifuge is a disc separator.  However, Borgstrom discloses using a disc separator 15 for the centrifuge for separating a light phase and a heavy phase (paragraphs 0001, 0029, abstract).  To one skilled in the art at the time of the invention it would have been obvious to use a disc separator as taught by Borgstrom because Borgstrom discloses that this kind of centrifuge prevents a displacement of the interface layer level that may lead to poor separation (paragraph 0003).  Disc separators are well known for use as centrifuges. Replacing a well-known centrifuge for another well-known centrifuge is not novel. 
Regarding claim 25, comprising: means, coupled to the inlet and the outlet (pipes/tubes), for returning the heat transfer medium from the outlet to the inlet, whereby heat stored in the separating condensate trap (figure 4) is capable of being removed and permitting hydrodynamic separation conditions to remain the same (functional limitation).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art was not found that taught or suggested a means for supplying purified PFPE during a cooling phase of passive cooling of the centrifuge.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-11, 13-15, 18-20, 24-25 have been considered but are moot because the new ground of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/Primary Examiner, Art Unit 1735